NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted November 4, 2013*
                                Decided November 4, 2013

                                          Before

                          FRANK H. EASTERBROOK, Circuit Judge

                          MICHAEL S. KANNE, Circuit Judge

                          ANN CLAIRE WILLIAMS, Circuit Judge

No. 12‐3300

STEPHEN R. SUSINKA III,                         Appeal from the United States District
     Petitioner‐Appellant,                      Court for the Central District of Illinois.

      v.                                        No. 10‐1221

PAUL COPENHAVER,                                Joe Billy McDade,
     Respondent‐Appellee.                       Judge.

                                        O R D E R

       Federal inmate Stephen Susinka petitioned for a writ of habeas corpus, see 28
U.S.C. § 2241, asserting that the Bureau of Prisons has miscalculated his release date by
not crediting him for time served on what he calls a “fully concurrent” state sentence.
Because Susinka is actually attempting to relitigate a sentencing argument that he lost
on direct appeal, we affirm the district court’s denial of his petition.



      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 12‐3300                                                                           Page 2

        Susinka was convicted in 2009 for his role in a racketeering conspiracy, see 18
U.S.C. § 1962(d), and sentenced to 20 years in federal prison. At that time he had been in
state custody since 2002 on convictions for delivery of cocaine and unlawful use of a
firearm. The district court ordered the federal term to run concurrently with Susinka’s
state sentence, and on direct appeal Susinka argued that the district court had intended
the federal and state sentences to be “fully concurrent” to assure that all of the time he
already had served in state prison would be counted toward his federal term. See 18
U.S.C. § 3584; U.S.S.G. § 5G1.3(c); United States v. Campbell, 617 F.3d 958, 960–62 (7th Cir.
2010); United States v. McNeil, 573 F.3d 479, 484 (7th Cir. 2009). We disagreed with his
interpretation of the district judge’s pronouncement and concluded that the judge gave
Susinka “both federal and state credit for time served after the federal sentence was
imposed, but no more.” United States v. Benabe, 436 F. App’x 639, 661 (7th Cir. 2011).

       Susinka’s challenge to the district court’s denial of his § 2241 petition rests on the
false premise that the sentencing judge, in ordering concurrent sentences, meant for him
to be credited with all time served since 2002. We already have explained to Susinka
that his understanding of the judge’s sentencing intent is wrong, and our conclusion
should have been the end of his § 2241 petition.

                                                                                AFFIRMED.